Rao, Judge:
The appeals for reappraisement listed in schedule A, annexed to this decision and made a part hereof, were submitted for decision upon the following stipulation:
*497IT IS HEREBY STIPULATED AND AGREED that the items on the invoices covered by the reappraisement appeals listed in Schedule “A”, attached hereto and made a part hereof, which are marked “A” and initialed AYD, NWS, JJC, WEG, by Examiner Aume V. Demers, Norman W. Soni, John J. Ozechowiez, W. E. Goff consist of vat-lined pulpboard similar in all material respects to the merchandise the subject of A. N. Dermger, Inc. v. United States, Reap. Dec. 9927, and therein held to be dutiable on the basis of export value under Sec. 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956; that the record in said Reap. Dec. 9927 may be incorporated herein; that at the time of exportation said export value was the invoice price; and that the instant appeals may be submitted upon this stipulation.
Upon the agreed facts and following the cited authority, I find export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the merchandise, covered by said appeals for reappraisement, which is marked “A,” and initialed AVD, NWS, JJC, or WEG, by Examiner Aume V. Demers, Norman W. Soni, John J. Czechowicz, or W. E. Goff, on the invoices to which said appeals relate, and that such values were the invoice prices.
Judgment will be entered accordingly.